Title: To James Madison from Tench Coxe, 18 March 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. March 18th. 1789
I have this afternoon obtained from a friend of Col. Geo. Morgan a copy of his handbill which was put into the hands of confidential people in N. Jersey & Pennsylvania for the purpose of procuring followers. I know your solicitude about the western Country, and have therefore enclosed you a copy, which after you have done with it be pleased to give to Mr. Jay when you have an opty.
I am this day favored with yours from Virginia and am happy to find that the favorable termination of the elections renders any answer to it unnecessary.
The country members of our legislature express so much anxiety to return that I think it not improbable the house may rise on Saturday. In that event Mr. Clymer & Mr. Fitzsimons will proceed immediately. We are yet uncertain about Mr. Scott’s serving.
I have reflected since I had the pleasure of seeing you on the form of a declaration to be introduced into the constitution in favor of religious liberty, and I think the Idea of extending the powers of the union to an interposition between the state legislatures & their respective constituents might be accomplished, to universal satisfaction, by something like the 4th. Sec. of the 4th. Article relating to a republican form of Government. It would give great eclat to the constitution in Europe, and would give it an honest Triumph over the disingenuousness of those, who have opposed it on that score against their better knowlege. It is a little remarkable in how great a degree Events have justified some of the most censured powers of the plan. The non election of senators in New York—the conduct of the Jersey election—and the suppression of the Senatorial negative in Maryland &ca. may be adduced, at least among the candid & reflecting, as examples.
I must apologize to you, Sir, for the liberty I took in troubling you with a letter by Mr. Hanson. When you see his respectable letters—and know his character & Situation from the General you will be somewhat disposed to excuse it.
Our state have determined to dismiss the public creditors of the Union—and leave them to Congress from a conviction of their being unequal to the formation of adequate funds. This business of the public Debt is an immense & most important Affair. To ascertain what substantial justice requires & to establish the necessary funds in the least burden-some way seems, of all our affairs, to be now most—opus et labor. A complete survey of the various public obligations must of course be taken. In doing this we are not to forget the separate state Debts, which are now existing. These are to be paid—or to be funded—or in some proper way disposed of. They unpaid, or improperly managed will lessen the ability of the state—our internal order—and will affect our public credit. Foreigners, tho friendly, will not always be able to distinguish between federal & state Debts—and, if unfriendly, may purposely misrepresent them. During my stay at New York I pursued the examination of our finances, & the investigation of the subject in general, which has always engaged a good deal of my attention. I found some facts in the estimate of the state Debts, that were astonishing. Massachussetts for instance owes £1,500,000 Lawful Money or 5 Millions of Dollars, the simple interest whereof is 300,000 Drs. ⅌ Ann. without any considerable body of lands or other public property to sink it. South Carolina owes £800,000 Stg. which in Dollars at 4/8 is 3,428,571, Drs worth at 7 ⅌ Cent, her interest, about 240,000 Drs. These tho the largest are only a part of the great mass of separate state Debts. I am, dear Sir, with very great respect & esteem your obedt. Servant
Tench Coxe
Mr. Gorhams purchase of £300,000 must be deducted from the Massts. Debt which leaves 4. Millions of Dollars.
